Citation Nr: 1417181	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from September 1992 to March 2000.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The issues have been recharacterized to comport with the evidence of record. 

A hearing on this matter was held before the undersigned Veterans Law Judge on September 17, 2013.  The hearing transcript is of record.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination of his knees in July 2009.   Since then  the Veteran has provided additional evidence raising a potential theory of entitlement, indicating that he jumped 4 to 5 feet from the back of helicopters on numerous occasions during service, which stressed his knees.   

The Veteran requested a hearing before the Board in his August 2010 substantive appeal of the denial of service connection for a cervical spine disability.  

While a hearing took place before the undersigned in September 2013, the issue of entitlement to service connection for a cervical spine disability was not addressed by the Veteran or his representative.  There is no indication of record that the Veteran withdrew this issue from appellate consideration or that he withdrew his hearing request with respect to this issue.  The issue must be remanded so that a hearing may be scheduled.  
 



Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for a bilateral knee disability on a secondary basis.    

2.  Obtain VA treatment records since March 2013.

3.  Ascertain whether the Veteran still desires a videoconference hearing on the issue of service connection for a cervical spine disability.  If so, schedule a videoconference hearing.  

4.  Schedule the Veteran for a VA examination of his bilateral knees by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral knee disability is related to service, taking into account the Veteran's competent reports of multiple jumps from the back of helicopters during service, as well as his reports of knee pain since his discharge from service.    

For all diagnosed bilateral knee disabilities that are not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that they were caused or aggravated by the service-connected bilateral pes planus with ankle instability and/or lumbar spine disability, to include any antalgic gait.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  If the Veteran has declined a hearing on the issue of service connection for a cervical spine disability, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  If the Veteran desires to have a hearing on the cervical spine disability, adjudicate the issue of service connection for bilateral knee disability and return that issue to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


